Citation Nr: 1817096	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


 1. Entitlement to service connection for a left knee disability. 

 2. Entitlement to service connection for a genitourinary disorder, claimed as benign neoplasms, to include as due to an undiagnosed illness. 

 3. Entitlement to a compensable initial rating for dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981, and from February 1991 to May 1991.  He also had unconfirmed periods of active duty for training and inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.

A review of the record further shows that the Veteran filed a Notice of Disagreement (NOD) with a July 2017 rating decision that denied entitlement to service connection for post-traumatic stress disorder (PTSD).  The filing of a NOD normally places a matter into appellate status, requiring the Board to remand for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Agency of Original Jurisdiction (AOJ) has since responded to the Veteran's NOD and scheduled a hearing before a Decision Review Officer (DRO).  The Board thereby declines to take appellate jurisdiction over these issues at this time as it is clear the AOJ is processing the appeal and will issue an SOC, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103 (f), 20.200 (2017).  The matter is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

In January 2015, the Veteran testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. The Board remanded the claim in June 2016 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's left knee disability did not manifest during service and was not caused by any in-service disease, injury, or event.

2. The Veteran's complaints of a benign neoplasm on his kidney, to include as due to an undiagnosed illness, have been attributed to a known clinical diagnosis of kidney cancer which is not a service-connected disability.

3. The Veteran's the skin disability was treated with topical creams as well as injections and remained generally consistent in its severity throughout the entire period of appeal.


CONCLUSION OF LAW

1. The criteria for service connection for a right knee disability are not met.   38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).

2. The criteria for service connection for kidney cancer are not met. 38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

3. The criteria for a rating of 10 percent for eczema have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7806 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.
 § 5103(a).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in November 2011 and September 2012.  The notices were also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes the Veteran's service treatment records, post-service VA treatment records, statements from the Veteran, and multiple VA examinations.  The examinations were adequate as the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claim file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Left Knee Disability

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104 (a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
 § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his current left knee condition is due to his active duty service.  He testified at the January 2014 Board hearing that he "twisted" his knee while taking a martial arts class in 1979. 

Service treatment records reflect that in May 1979, the Veteran reported to an outpatient clinic that his left knee "sometimes bothers him" and that he is taking martial arts courses and it hurts to kick.  The physician ordered an ace wrap and advised the Veteran to avoid martial arts for one to two weeks.  The May 1979 report specifically mentioned that the Veteran denied experiencing any trauma.  An April 1981 report of medical examination, conducted upon separation from service, is negative for complaints or diagnoses of any knee condition, although several other medical conditions unrelated to the Veteran's torn meniscus were noted on the April 1981 examination.  The Veteran declined a separation examination in May 1991.

In a November 1995 report of medical examination the Veteran reported limited range of motion for his right knee and a surgery in 1994 on his right knee, but not his left knee.  An August 1995 medical report stated that the Veteran had reconstructive surgery on his right knee and had no restrictions for any activities.  

The Veteran's post-service treatment records reflect that he has sought treatment for knee pain, and in at least one instance the Veteran reported that he had experienced knee pain for thirty years.  Private medical records reflect that the Veteran underwent physical therapy as he had a long history of knee pain and a recent exacerbation of his injury.  A clinical note in October 2011 from the Veteran's private physician stated that the Veteran had knee pain for several years but that he did not know or remember how quickly or in what manner the problem developed.  A February 2015 private treatment record noted that the Veteran associates his current meniscus tear with a "remote military accident in 1979."  While the private physician acknowledged that the Veteran did complain of a knee injury in 1979 and report having pain since the injury, the Veteran's physician's February 2015 report did not provide a clear statement linking the Veteran's current condition to the in-service injury in 1979.
 
In April 2015, the Veteran underwent an MRI examination was diagnosed with a torn meniscus in his left knee.  The MRI report stated that the Veteran associated his current torn meniscus with his injury in 1979, and that he complained of pain ever since his in-service injury.  

The Veteran also submitted buddy statements from family members indicating that when he returned from active duty service he complained about his knee.

The Veteran underwent a VA examination in August 2016.  At the examination, the Veteran stated that he hurt his knee in 1979 and that he was diagnosed with a medial meniscus tear in 2015.  The Veteran reported flare ups and had limited range of motion.  The VA examiner opined that it was less likely than not that the Veteran's current knee disability was related to his active duty service, as his service treatment records only reflected one complaint of left knee symptoms and no continuity of care or treatment for several years after service.  

The Board finds that the current left knee disability is not related to service.  As noted, the Veteran had only one complaint regarding his knee in service, and did not report any knee problems at separation, although several other issues were reported. 

As to a nexus between service and the current condition, the August 2016 VA examiner opined that the Veteran's current meniscus tear is not related to the reported in-service incident.  The Board recognizes that the Veteran's post-service medical records have indicated several times that the Veteran believes that his current meniscus tear is related to his in-service injury, there is no medical evidence linking the Veteran's current condition to his in-service injury.

Although, as noted, several treatment providers have reported that the Veteran told them that he has had continuous knee pain ever since he injured his knee in service, there is no indication that those medical providers based their premises on anything other than the Veteran's uncorroborated statements.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 409 (1995).  While the Veteran is competent to report pain, his description of continuous pain since service is contradicted by other evidence of record.  Specifically, his April 1981 separation examination noted several medical issues, but no complaints about his left knee.  The Veteran denied a history of trick or locked knee or arthritis, rheumatism or bursitis or bone, joint or other deformity on a November 1995 report of medical history.  The corresponding examination noted an abnormality of the right knee but no defects or diagnoses of the left knee were noted. Additionally, he was not diagnosed with a meniscus tear until 2015, more than thirty years after the in-service incident occurred. 

The only evidence linking the knee disability to service is the Veteran's own testimony.  In this regard, laypersons are competent to report symptoms such as pain, limping, or limitations to physical activity.  See Layno, 6 Vet. App. 465, 470.  However, laypersons are not competent to medically relate the current left knee disability to his in-service injury.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated that he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinions as to the etiology of the condition are not competent evidence. Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. 
 § 3.102.

Entitlement to service connection for a genitourinary disorder

The Veteran claims service connection for a tumor on his kidney, to include as a result of an undiagnosed illness.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310 (a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, presumptive service connection for a qualifying chronic disability may also be established under the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021. Id.  

After careful review, the Board finds that service connection for the Veteran's kidney tumor is not warranted.

Service treatment records (STRs) are silent for mention of complaints, diagnosis, or treatment of any kidney problems. 

Post-service VA treatment records reflect that the Veteran had a known mass since 2012 and was diagnosed with cystic clear cell renal carcinoma in March 2015 after a partial nephrectomy was performed at a VA hospital.  After the mass was removed, VA medical records indicate that the Veteran underwent several imaging studies and there was no evidence of a recurrent or new renal mass and that the Veteran's cancer is in remission and has no current functional impairment of his kidneys.  The Veteran underwent a VA examination in August 2016.  The examiner opined that as there was no evidence that the condition developed or had signs during service, that it was less likely than not that the Veteran's kidney cancer was related to his active duty service.  

There is no medical evidence linking the Veteran's kidney cancer to his active duty service.  The Board finds the August 2016 VA examiner's findings and the opinion to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's findings were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The examiner stated the rationales on which the opinion was based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiners. As such, there is no competent medical evidence to establish a nexus between the Veteran's kidney cancer and his active military service.

As the Veteran has a malignant tumor, the Board also considered whether service connection could be granted under 38 C.F.R. § 38 C.F.R. § 3.307 and 3.309.  In this case, however, there is no evidence of a diagnosis within one year of separation or continuity of symptoms from service.  As noted above, the first indication of a mass was in 2012, many years after the Veteran's separation from service.

The Board has considered whether service connection should be granted under 38 U.S.C. § 1117, but finds that the Veteran does not have an undiagnosed illness under 38 C.F.R. § 3.317.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (stating that a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  Rather, as discussed above, the Veteran has diagnoses of cystic clear cell renal carcinoma.  Thus, presumptive service connection for the Veteran's kidney tumor is not warranted under the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

Entitlement to a compensable rating for service-connected Dermatitis

The Veteran is service-connected for dermatitis and currently has a noncompensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 . 
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. §§ 3.321 (a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's eczema is rated under Diagnostic Code 7806.  Diagnostic Code 7806, for dermatitis or eczema, provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Court of Federal Claims has recently held that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 862 F.3d 1351 (2017).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board notes preliminarily that the RO initially rated the Veteran's skin disability as noncompensable under Diagnostic Code 7806.

The medical evidence of record showed that the Veteran has had a persistent rash and has been treated repeatedly with topical creams.  The Veteran was also advised that he could take oral medication, but did not do so.

The Veteran submitted statements indicating that when the rash became severe, his clothing stuck to the rash, and it caused him difficulties in walking and using the bathroom.  The Veteran testified that he uses the topical cream during flare ups but that the topical creams did not effectively treat his rash.

In an October 2012 VA examination, the Veteran reported that he developed a rash that has been recurring since 2000.  At that time the Veteran treated the rash with steroid cream which would resolve the rash for 5-7 days but the rash would reappear.  The rash covered less than 5% of his total body area and no exposed skin.  

In an April 2014 VA examination, the examiner reported that the Veteran's skin becomes dry and painful and cracks and bleeds easily.  Sitting and moving can be painful.  The Veteran was treating with a topical cream which would resolve the rash for about a week, but then the rash would come back and flare ups would continue.  The rash covers less than 5% of his total body area and no exposed skin.  

The Veteran has submitted a June 2017 letter from a private physician indicating that the physician has treated the Veteran with two steroid injections.  An October 2016 letter from the Veteran's private physician indicates that the Veteran's rash has been treated with another injection along with a topical cream. 

After considering the totality of the record, the Board finds that the Veteran's skin disability has remained generally consistent in its severity throughout the entire period of appeal.  Reviewing the evidence in light of the Federal Circuit's holding in Johnson v. Shulkin the Board finds that the Veteran's treatment, which includes topical creams as well as some injections, along with testimony that the topical creams alone are not effective, most nearly approximates intermittent systemic therapy. Thus, the Board finds that a rating of 10 percent for the entire period on appeal is warranted.

A 30 percent rating would require 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  There is no evidence that the Veteran's use of injections more nearly approximates a period of six weeks or more and accordingly a higher rating is not warranted.


ORDER

Service connection for a left knee disability is denied

Service connection for a genitourinary disorder, claimed as benign neoplasms, to include as due to an undiagnosed illness is denied.

An increased initial disability rating of 10%, but no higher, for dermatitis, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


